      Case
       Case3:17-cv-05760-BHS
            3:17-cv-05760-BHS Document
                               Document276-1 Filed09/23/19
                                        209 Filed  06/02/21 Page
                                                             Page11ofof99




                                                 THE HONORABLE BENJAMIN H. SETTLE




                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WASHINGTON
                                   AT TACOMA

HP TUNERS, LLC, a Nevada limited
liability company,
                                                    Cause No. 3:17-cv-05760 BHS
                      Plaintiff,
                                                    DEFENDANTS'            MOTIONS         IN
               v.                                   LIMINE

KEVIN SYKES-BONNETT, SYKED ECU                      Noted For Consideration:
TUNING INCORPORATED, a Washington                   October 11, 2019
corporation, and JOHN MARTINSON
                      Defendants.


       Defendants Kevin Sykes-Bonnett, Syked ECU Tuning Incorporated and John
Martinson, through undersigned counsel, submits these Motions in limine to limit the
evidence to be entered by HP Tuners, LLC, at trial. The parties met and conferred via
telephone on September 19, 2019 in an effort to resolve “which matters really are in dispute”
pursuant to LCR 7(d)(4).

                                   MOTIONS IN LIMINE

A.     Motion To Preclude Detailed Evidence At Trial That Defendant Kevin Sykes-
       Bonnett Improperly And Unlawfully Generated And Distributed Unauthorized
       "Keys" Permitting Unauthorized Use Of HP Tuners' Tuning Programs
       In this suit, Defendant Kevin Sykes-Bonnett is accused, among other things, of having
generated and distributed unauthorized "keys" permitting others to use HP Tuners tuning
products without paying the license fees HP Tuners charges for such use.
       Mr. Sykes-Bonnett (1) does not deny these allegations, (2) has stipulated and admitted
that he engaged in this activity, and (3) accepts liability for having done so. Given his

                                                                     MANN LAW GROUP PLLC
DEFENDANTS’ MOTIONS IN LIMINE                                        107 Spring St.
                                        Page 1                       Seattle, WA 98101
Cause No. 17-CV-05760-BHS                                            Phone: 206.436.8500
       Case
        Case3:17-cv-05760-BHS
             3:17-cv-05760-BHS Document
                                Document276-1 Filed09/23/19
                                         209 Filed  06/02/21 Page
                                                              Page22ofof99




stipulation as to these allegations, and given that these allegations are not disputed or denied,
a detailed review at trial of all the facts underlying these actions and the events leading up to
them is unnecessary
        Furthermore, under Rule 403 Fed.R.Evid, a detailed review of Mr. Sykes-Bonnnett's
admitted actions in this regard would result in unfair prejudice, confusion of the issues,
misleading the jury, undue delay, waste of time, and the needless presentation of cumulative
evidence. Again, Mr. Sykes-Bonnett does not deny, and has admitted, that he improperly
generated "keys" and distributed them to others in violation of HP Tuners' rights.
Accordingly, the sole issue for trial on this matter is what compensation, if any, is HP Tuners
entitled to.

B.      Motion To Preclude Detailed Evidence At Trial That Defendant Kevin Sykes-
        Bonnett is "ECU Master" And "Hacked" HP Tuners' Software
        In this suit, Defendant Kevin Sykes-Bonnett is also accused of having "hacked"
certain HP Tuners' software and posting that hacked software to the Internet under the
username, "ecumaster."
        Mr. Sykes-Bonnett (1) does not deny these allegations, (2) has stipulated and admitted
that he engaged in this activity, and (3) accepts liability for having done so.
        Given Mr. Sykes-Bonnett's stipulation as to these allegations, and given that these
allegations are not disputed or denied, a detailed review at trial of all the facts underlying
these actions and the events leading up to them is unnecessary. Again, under Rule 403
Fed.R.Evid, a detailed review of Mr. Sykes-Bonnnett's admitted actions in this regard would
result in unfair prejudice, confusion of the issues, misleading the jury, undue delay, waste of
time, and the needless presentation of cumulative evidence. Again, The sole issue for trial on
this matter is what compensation, if any, is HP Tuners entitled to as a result of these admitted
actions on the part of Mr. Sykes-Bonnett.




                                                                          MANN LAW GROUP PLLC
DEFENDANTS’ MOTIONS IN LIMINE                                             107 Spring St.
                                            Page 2                        Seattle, WA 98101
Cause No. 17-CV-05760-BHS                                                 Phone: 206.436.8500
        Case
         Case3:17-cv-05760-BHS
              3:17-cv-05760-BHS Document
                                 Document276-1 Filed09/23/19
                                          209 Filed  06/02/21 Page
                                                               Page33ofof99




C.      Motion To Preclude Plaintiff's Use, At Trial, Of Evidence Obtained In Other
        Litigation And Not Produced In This Action
        In addition to suing Defendants here in this action, Plaintiff has sued numerous other
parties in separate actions around the country. In the course of those other lawsuits, Plaintiff
has apparently obtained evidence in those cases that it has never produced or otherwise
provided to Defendants here. For example, in its September 18, 2019 motion to supplement
its opposition to Defendant John Martinson's Motion for Summary Judgment (Dkt. No. 203),
Plaintiff seeks to make untimely use of three emails it claims it obtained in a lawsuit in
Nevada against its own prior President, Mr. Kenneth Canatta. In addition, Plaintiff, on
September 18, 2019, produced on a "highly confidential" basis two additional documents
whose relevance to this action is not apparent to undersigned counsel. However, because of
the "highly confidential" designation, undersigned counsel is unable to ask his own clients
about, or even show them, these documents. Trial by ambush should not be permitted, and
any evidence, regardless of where obtained, that was not produced to counsel in this action,
during the period for discovery in this action should be precluded.
        Under Fed.R.Civ.P. 37(c)(1), a party that fails to provide information or supplement
previously disclosed information in accordance with its discovery obligations is precluded
from using that information at trial, unless the failure was substantially justified or harmless.
Absent sufficient justification, the Court may proactively limit the information and testimony
that the sanctioned party is permitted to use at trial.

D.      Motion to Preclude Expert Testimony That Goes Beyond Scope Of Expert
        Reports.
        Pursuant to the Scheduling Order (Dkt. 131) issued by this Court on November 30,
2019, expert reports in this case were due on April 22, 2019. In compliance with the order,
Plaintiff served the expert report of its technical expert, Dr. Ernesto Staroswiecki, on that
date.




                                                                        MANN LAW GROUP PLLC
DEFENDANTS’ MOTIONS IN LIMINE                                           107 Spring St.
                                            Page 3                      Seattle, WA 98101
Cause No. 17-CV-05760-BHS                                               Phone: 206.436.8500
      Case
       Case3:17-cv-05760-BHS
            3:17-cv-05760-BHS Document
                               Document276-1 Filed09/23/19
                                        209 Filed  06/02/21 Page
                                                             Page44ofof99




       On September 3, 2019, long after the April 22, 2019 deadline for serving expert
reports, Plaintiff, in opposition to Defendants' pending motions for summary judgment, filed a
supplemental declaration of Dr. Staroswiecki wherein Dr. Staroswiecki attempted to add to
and supplement his April 22, 2019 expert report.
       Given that Rule 26(a)(2)(B) Fed.R.Civ.P. clearly requires experts to include in their
expert reports, "(i) a complete statement of all opinions the witness will express and the basis
and reasons for them; (ii) the facts or data considered by the witness in forming them; [and]
(iii) any exhibits that will be used to summarize or support them," plaintiff should and must
be precluded from attempting to use, or introduce at trial, any opinion not stated in the expert
reports served April 22, 2019. Nor should plaintiff attempt to introduce or otherwise use at
trial any "facts or data" or "exhibits" not disclosed in those April 22, 2019 reports.

E.     Motion To Exclude Non-Expert Testimony As To Trade Secrets Purportedly
       Contained In HP Tuners' Source Code
       At his April 24, 2019 deposition, wherein Plaintiff HP Tuners' CEO, Mr. Kieth
Prociuk, testified both individually and as a Rule 30(b)(6) designee that HP Tuners would rely
solely on its technical expert, Dr. Ernesto Staroswiecki to support HP Tuners' allegations that
the software of defendant Syked ECU Tuning incorporates "trade secrets" of HP Tuners. In
particular, Mr. Prociuk testified as follow:
       Q:      Are you saying that his [Mr. Sykes-Bonnett’s] copy of the algorithm is present
in the Syked ECU Tuning software?
       A.· ·   You'll have to refer to the expert testimony.
(Dkt. No. 196-2, Prociuck Dep. P 107, lines 13-17.)
                                               ***
       Q:      And how does making that algorithm available to Mr. Christopher Breton-Jean
mean that that algorithm is present in the ECU Tuning software -- Syked ECU.
       A:      It implies, but to -- for the actual software, you would have to -- you will have
to view our expert testimony.


                                                                          MANN LAW GROUP PLLC
DEFENDANTS’ MOTIONS IN LIMINE                                             107 Spring St.
                                           Page 4                         Seattle, WA 98101
Cause No. 17-CV-05760-BHS                                                 Phone: 206.436.8500
      Case
       Case3:17-cv-05760-BHS
            3:17-cv-05760-BHS Document
                               Document276-1 Filed09/23/19
                                        209 Filed  06/02/21 Page
                                                             Page55ofof99




       Q:      Okay.· So you will defer to your expert in that respect?
       A:      For what is contained from the review of Sykes' code, yes.
(Dkt. No. 196-2, Prociuck Dep. p.112, lines 15-p. 113, line 1).
       Given HP Tuners' testimony, under oath, that it would rely on its expert to support the
claim that Defendants' software includes alleged trade secrets of HP Tuners, and given that
HP Tuners was unable at deposition to offer any evidence other than that of its expert, HP
Tuners should and must be precluded from relying on evidence other than the Expert Report
and testimony of its expert, Dr. Staroswiecki, to support, if it can, its claim that Defendants'
software includes alleged trade secrets of HP Tuners.

F.     Motion To Exclude Reference To, Or Admission Of, HP Tuners' Source Code
       Throughout the course of this case, HP Tuners has never actually disclosed its source
code that it alleges was used to develop Defendants' software. Given that HP Tuners' source
code contains the alleged "trade secrets" that are supposedly incorporated into Defendants'
software, HP Tuners' source code should have been, but was not, disclosed to Defendants
and/or their counsel during this case. Furthermore, as this source code was apparently used
by Dr. Staroswiecki during the course of his expert review, HP Tuners' failure to make the
source code available to Defendants is highly improper.
       Given that HP Tuners has elected not to make its source code available to Defendants
and their counsel and, indeed, has insisted and obtained an order from this court that any
copies of such source code in Defendants’ possession be destroyed (see Dkt. No. 98, pp 4 &
5), HP Tuners should not, and must not, be permitted at this late stage to remedy any failure
of proof by offering its source code at this late date. To make its case, if it can, that
Defendants' software includes trade secrets allegedly contained in HP Tuners' own source
code, HP Tuners should and must be restricted to rely only on the evidence it disclosed, not on
evidence it chose to withhold. And there is no question Plaintiff has elected to withhold the
actual source code it contends contains its trade secrets.



                                                                          MANN LAW GROUP PLLC
DEFENDANTS’ MOTIONS IN LIMINE                                             107 Spring St.
                                           Page 5                         Seattle, WA 98101
Cause No. 17-CV-05760-BHS                                                 Phone: 206.436.8500
         Case
          Case3:17-cv-05760-BHS
               3:17-cv-05760-BHS Document
                                  Document276-1 Filed09/23/19
                                           209 Filed  06/02/21 Page
                                                                Page66ofof99




         As HP Tuners’ source code has never been produced or otherwise been made available
during the course of this litigation, HP Tuners should and must be precluded from relying on
it now in any belated attempt to cure evidentiary holes in its case. Again, Under Fed.R.Civ.P.
37(c)(1), a party that fails to provide information or supplement previously disclosed
information in accordance with its discovery obligations is precluded from using that
information at trial, unless the failure was substantially justified or harmless, and the Court
may proactively limit the information and testimony that the sanctioned party is permitted to
use at trial.

G.       Motion To Exclude Identification Of Alleged "Trade Secrets" Beyond Or In
         Greater Detail Than They Have Been Identified To Date
         Throughout this case, Plaintiff HP Tuners’ has made dramatic claims that its “trade
secrets” have been “used” in the software developed and distributed by Defendants. Despite
these dramatic claims, Plaintiff has been unable or unwilling to identify with any specificity at
all what its purported “trade secrets” are. In particular, in opposition to Defendants’ Motion
for Partial Summary Judgment (Dkt. 182) that its software does not contain any purported
trade-secrets or other intellectual property claimed by Plaintiff HP Tuners, HP Tuners, in its
Opposition (Dkt. 188) made only vague, non-specific references to its supposed "trade-
secrets" as follows:
     •   "cost effective tuning and data acquisition solutions for automobile enthusiasts and
         professional shops."
     •   "proprietary products, source code and confidential and proprietary information."
     •   "cost effective automotive tuning and data acquisition solutions for enthusiasts and
         professional shops."
     •   "computer hardware and software designed for use in custom and/or pre-programmed
         engine and transmission tuning and calibration applications for automobiles, trucks
         and other types of vehicles (including but not limited to ATVs, snowmobiles and
         watercraft)" (Paragraph 4).


                                                                        MANN LAW GROUP PLLC
DEFENDANTS’ MOTIONS IN LIMINE                                           107 Spring St.
                                          Page 6                        Seattle, WA 98101
Cause No. 17-CV-05760-BHS                                               Phone: 206.436.8500
       Case
        Case3:17-cv-05760-BHS
             3:17-cv-05760-BHS Document
                                Document276-1 Filed09/23/19
                                         209 Filed  06/02/21 Page
                                                              Page77ofof99




   •   "methods of business, strategies, programs and technologies which did not exist in the
       industry prior to HPT’s development of the HP Tuners Business."
   •   "proprietary products and source code."
   •   "products, source code and offerings...confidential and proprietary information."
   •   "confidential and proprietary software, source code, license key generator and
       offerings...confidential information and valuable trade secrets of HPT."
   •   "Confidential Information."
   •   "proprietary products, source code, software and offerings."
   •   "confidential and proprietary documents and data containing trade secrets, including
       but not limited to source code, the HPT proprietary key generator and MPVI
       communication protocol documents."
   •   "source code."
   •   "HPT’s software and...parameters."
   •   "proprietary and confidential information."
   •   "proprietary key generator."
       Again, this is the entire extent to which HP Tuners has gone to identify what its
supposed trade-secrets are, and again, HP Tuners has never actually produced its “source
code” or its “proprietary key generator” or its “MPVI communication protocol documents” in
which these vaguely defined “trade secrets” supposedly can be found.
       The law in this District, as elsewhere, is clear that trade-secrets need to be identified
with specificity: "The alleged unique, innovative, or novel information must be described
with specificity and, therefore, ‘conclusory’ declarations that fail to ‘provide concrete
examples’ are insufficient to support the existence of a trade secret." Inteum Co., LLC v.
National University of Singapore, 371 F.Supp.3d 864, (W.D. Wash. 2019) citing Robbins,
Geller, Rudman & Dowd, LLP v. State, 179 Wn.App. 711, 328 P.3d 905, 911 (2014); see also
Belo Mgmt. Servs., Inc. v. ClickA Network, 184 Wn.App. 649, 343 P.3d 370, 375 (2014); Woo
v. Fireman’s Fund Ins. Co., 137 Wn.App. 480, 154 P.3d 236, 240 (2007) (stating that

                                                                        MANN LAW GROUP PLLC
DEFENDANTS’ MOTIONS IN LIMINE                                           107 Spring St.
                                         Page 7                         Seattle, WA 98101
Cause No. 17-CV-05760-BHS                                               Phone: 206.436.8500
      Case
       Case3:17-cv-05760-BHS
            3:17-cv-05760-BHS Document
                               Document276-1 Filed09/23/19
                                        209 Filed  06/02/21 Page
                                                             Page88ofof99




conclusory declarations that failed to show how alleged trade secrets were materially different
from methods of other competitors were insufficient to show existence of trade secrets).
        Having elected not to identify its “trade secrets” more specifically than it has either
above or in its April 22, 2019 Expert Report of Dr. Staroswiecki, HP Tuners should not be
free, at trial, to add further detail, that has not been specified to date, as to what its purported
“trade secrets” actually are. Again, HP Tuners’ evidence in this regard should be restricted to
what is actually contained and described within the four corners of Dr. Staroswiecki’s April
22, 2019 Expert Report.

                                         CONCLUSION
            For the forgoing reasons, Defendants’ Motions in limine should be granted in their
entirety.

        Dated September 23, 2019.                      Respectfully submitted,

                                                       /s/ Philip P. Mann
                                                       Philip P. Mann, WSBA No: 28860
                                                       Mann Law Group PLLC
                                                       107 Spring St.
                                                       Seattle, Washington 98104
                                                       Phone (206) 436-0900
                                                       Fax (866) 341-5140
                                                       phil@mannlawgroup.com

                                                       Attorneys for Defendants




                                                                           MANN LAW GROUP PLLC
DEFENDANTS’ MOTIONS IN LIMINE                                              107 Spring St.
                                           Page 8                          Seattle, WA 98101
Cause No. 17-CV-05760-BHS                                                  Phone: 206.436.8500
      Case
       Case3:17-cv-05760-BHS
            3:17-cv-05760-BHS Document
                               Document276-1 Filed09/23/19
                                        209 Filed  06/02/21 Page
                                                             Page99ofof99




                             CERTIFICATE OF SERVICE
             I hereby certify on the date indicated below, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification of such
filing to all parties who have appeared in this matter.


DATED: September 23, 2019                       /s/ Philip P. Mann




                                                                        MANN LAW GROUP PLLC
DEFENDANTS’ MOTIONS IN LIMINE                                           107 Spring St.
                                           Page 9                       Seattle, WA 98101
Cause No. 17-CV-05760-BHS                                               Phone: 206.436.8500
